Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-3 and 17-23 are allowable. The restriction requirement between Groups I-IV, as set forth in the Office action mailed on April 7, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of April 7, 2021 is partially withdrawn.  Claims 4-10 and 17-25, directed to coating solutions and methods of using them are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 11-16, 26 and 27, directed to product by process of making a boron coated thermal neutron convertors and a boron coated thermal neutron detector product are withdrawn from consideration because they do not require all the limitations of an allowable claim.
Product by process claim 11 does depend on allowable subject matter but the product by process nature of the claim requires more consideration than just including the allowable subject matter.  For instance, Albats (U.S. 4,760,252) teaches thermal neutron detectors with B4C epoxy composite coatings. (Column 10 lines 55-67)  There is no evidence to suggest that a B4C epoxy coating in a thermal neutron detector prepared using a solvent which is eventually evaporated away (dried) is any different structurally than one in which no solvent apparently used.  Claims 12-16, 26 and 27 do not depend from the allowable subject matter would suffer then same issues under product by process considerations.  

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Grey on June 29, 2021 in an interview to remove the EPOLAM 2040 trade name from Claim 19 and also cancel the remaining claims still withdrawn.
The application has been amended as follows: 
	In Claim 19, resin selected from the group consisting of: bisphenol A epoxy resin, bisphenol F epoxy resin, novolac epoxy type resin vinyl ester resin and combinations thereof.
	 Cancel Claims 11-16, and 26-27.

Reasons for Allowance
The following is an examiner' s statement of reasons for allowance: Claims 1-10 and 17-25 are allowed.  The closest prior art is Denman (U.S. 3,133,807) which teaches boron carbide powders in epoxy (resin including hardeners) in solvent (water).  (Column 6 lines 45-67, Column 7 lines 30-55 and lines 54-67).  The amount of solvent is taught as 5 to 30 wt% with the amount of resin as 50 to 90 wt% in these sections.  One of ordinary skill in the art would be unable to arrive at a 50:50 solute:solvent solution or a majority solvent solution as in the claimed invention using Denman because of the above teachings without compromising the principle of Denman by using hindsight.
Kim (U.S. 20140312536) teaches boron carbide epoxy coatings for neutron shielding (¶[0061]) but does not teach or suggest the use of a solvent in such a system.
Lustig (U.S. 20130062531) suggests in ¶[0036/37] organic residues outgassing produce contaminants which can foul and reduce effectiveness of the neutron detector.  This reasonably suggests to one of ordinary skill in the art that this use an organic solvent may not be desirable in making boron coatings used in thermal neutron detectors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1032.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher M Rodd/Primary Examiner, Art Unit 1766